Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 1 of 21 PageID 16840




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  DENISE OCASIO, et el.,

        Plaintiffs,

  v.                                                 Case No: 8:13-cv-1962-T-36AEP

  C.R. BARD, INC., et al.,

        Defendants.
  ___________________________________/

                                      ORDER

        This matter comes before the Court on the following motions: Defendants’

  Motion to Strike Plaintiff’s Supplemental Expert Report of Robert M. McMeeking,

  Ph.D. (Doc. 187), Defendants’ Daubert Motion to Exclude the Opinions of Dr. Bill

  Rosen (Doc. 213), Defendants’ Daubert Motion to Exclude the Opinions of Reg Gibbs

  (Doc. 214), Defendants’ Daubert Motion to Exclude the Opinions of Gilbert Mathis,

  Ph.D. (Doc. 215) and Plaintiff’s respective responses in opposition (Docs. 194, 219,

  217, 218). Defendants replied (Doc. 201, 229, 230), and Plaintiff sur-replied (Doc.

  211). A hearing on the motions was conducted August 25, 2020. The Court, having

  considered the motions, heard argument of counsel, and being fully advised in the

  premises, will grant in part Defendant’s Motion to Strike Plaintiff’s Supplemental

  Expert Report of Robert M. McMeeking, Ph.D. to the extent it goes beyond what was

  permitted by the Court’s Scheduling Order and deny Defendants’ Daubert motions

  regarding Dr. Bill Rosen, Reg Gibbs, and Gilbert Mathis, Ph.D.
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 2 of 21 PageID 16841




  I.     BACKGROUND

         In this products liability action, Plaintiff, Denise Ocasio, (“Plaintiff”) seeks

  damages from Defendants, C.R. Bard, Inc. and Bard Peripheral Vascular (collectively

  “Defendants” or “Bard”) for injuries she suffered after implantation of an inferior vena

  cava (“IVC”) filter manufactured by Defendants that she alleges was defective.1

  Plaintiff received a Bard G2®X IVC filter (“G2 filter”) while a patient at Tampa

  General Hospital (“TGH”) in April 2010. Plaintiff has a history of severe

  inflammatory bowel disease (“IBD”), which is associated with an increased tendency

  for blood clotting. In April 2010, Plaintiff was admitted to the TGH emergency room

  with complaints of shortness of breath and “a really bad pain” in her chest. Plaintiff

  was diagnosed with a pulmonary embolism, and the Bard G2 filter was implanted to

  prevent additional pulmonary embolisms.

         The Bard G2 filter Plaintiff received consists of two tiers of struts that make up

  its arms and legs. Once deployed, the filter’s arms and legs open and anchor to the

  walls of Plaintiff’s inferior vena cava. The filter then catches blood clots that could

  otherwise flow into the heart and lungs as pulmonary emboli.

         Plaintiff alleges that her filter tilted and perforated her aorta and vertebra

  causing her to develop compartment syndrome in her right leg and necessitating

  multiple surgeries in 2012. In 2019, Plaintiff claims her filter was found to have a



  1
    Plaintiff alleges that Defendants designed, manufactured, marketed, inspected, labeled,
  promoted, distributed and sold the subject IVC filter that was implanted in Plaintiff. Doc. 1,
  ¶ 111.
                                                2
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 3 of 21 PageID 16842




  fracture. The filter was removed in October 2019, but the fractured strut remains

  embedded in her vertebra.

         Plaintiff and her husband, Carmelo Ocasio, (collectively “Plaintiffs”) filed suit

  against Bard in July 2013 in a seven-count Complaint. Doc. 1. Plaintiffs withdrew their

  fifth cause of action for breach of implied warranty of merchantability. Doc. 67 at 9.

  The Court granted summary judgment in favor of Bard on Counts I (negligence based

  on failure-to-warn and manufacturing defects), II (failure-to-warn), IV (manufacturing

  defect), and VI (negligent misrepresentation). Doc. 139. The claims that remain are

  Count I (negligence–design defect), Count III (strict products liability–design defect),

  Count VII (loss of consortium), and Plaintiffs’ punitive damages claim. Id. at 19–20.

  The case was transferred to the Multidistrict Litigation (“MDL”) on August 2015

  (Doc. 142) and remained in the MDL until January 2019 when it was remanded to

  this Court. Doc. 144.

         In support of their claims, Plaintiffs seek to offer a number of expert opinions,

  including those of Robert McMeeking, Ph.D., an expert in the field of biomedical

  mechanical failure, regarding the alleged defects of the G2 filter. Bard moves to strike

  portions of Dr. McMeeking’s supplemental report. Doc. 187. Plaintiff also relies on

  the opinions of Dr. Bill Rosen, Reg Gibbs, and Gilbert Mathis, Ph.D. on the issues of

  causation and damages. Bard argues these experts’ opinions should be excluded under

  Federal Rule of Evidence 702 and Daubert.2


  2
   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469
  (1993).
                                                3
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 4 of 21 PageID 16843




  II.   LEGAL STANDARD

        a.     Motion to Strike

        Federal Rule of Civil Procedure 26 governs the disclosure of expert witnesses,

  and requires a party to provide “a complete statement of all opinions” offered by an

  expert witness and “the basis and reasons for them” “at the times and in the sequence

  that the court orders.” Fed. R. Civ. P. 26(a)(2)(B) & (D). Rule 37 provides that if a

  party fails to conform to the disclosure requirements of Rule 26(a), the proffered

  information must be excluded “unless the failure [to disclose] was substantially

  justified or is harmless.” Fed. R. Civ. P. 37(c)(1). In other words, if an expert opinion

  is not disclosed in accordance with the scheduling order, it may be excluded under

  Rule 37. See Corwin v. Walt Disney Co., 475 F.3d 1239, 1252 (11th Cir. 2007).

        b.     Daubert Motions

        The admissibility of expert testimony is governed by Federal Rule of Evidence

  702, which provides:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise
        if:

        (a) the expert’s scientific, technical, or other specialized knowledge will
        help the trier of fact to understand the evidence or to determine a fact in
        issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods; and
        (d) the expert has reliably applied the principles and methods to the facts
        of the case.




                                             4
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 5 of 21 PageID 16844




  Fed. R. Evid. 702. Rule 702 is a codification of the United States Supreme Court’s

  decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). In Daubert,

  the Supreme Court described the gatekeeping function of the district court to “ensure

  that any and all scientific testimony or evidence is not only relevant, but reliable.” Id.

  at 589; see also United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en banc).

  The Supreme Court extended its reasoning in Daubert to non-scientist experts in Kumho

  Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999).

         In performing its gatekeeping function, the Court must consider whether:

         (1) the expert is qualified to testify competently regarding the matters he
         intends to address, (2) the methodology by which the expert reaches his
         conclusions is sufficiently reliable as determined by the sort of inquiry
         mandated in Daubert, and (3) the testimony assists the trier of fact,
         through the application of scientific, technical, or specialized expertise,
         to understand the evidence or to determine a fact in issue.

  Frazier, 387 F.3d at 1260 (quoting City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d

  548, 562 (11th Cir. 1998)). Thus, the three discrete inquiries to determine the

  admissibility of expert testimony are qualifications, relevance, and reliability. Quiet

  Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1341 (11th Cir. 2003). Although there

  is some overlap among these inquiries, they are distinct concepts that the Court and

  litigants must not conflate. Id.

         “The burden of laying the proper foundation for the admission of expert

  testimony is on the party offering the expert, and the admissibility must be shown by

  a preponderance of the evidence.” Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1261

  (11th Cir. 2004) (citation omitted). “Presenting a summary of a proffered expert’s

                                              5
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 6 of 21 PageID 16845




  testimony in the form of conclusory statements devoid of factual or analytical support

  is simply not enough.” Cook ex rel. Est. of Tessier v. Sheriff of Monroe Cty., 402 F.3d 1092,

  1113 (11th Cir. 2005). The admission of expert testimony is a matter within the

  discretion of the district court, which is afforded considerable leeway in making its

  determination. Frazier, 387 F.3d at 1258.

         “The gatekeeper role, however, is not intended to supplant the adversary system

  or the role of the jury: ‘[v]igorous cross-examination, presentation of contrary

  evidence, and careful instruction on the burden of proof are the traditional and

  appropriate means of attacking shaky but admissible evidence.’ Daubert, 509 U.S. at

  596, 113 S. Ct. 2786. The judge’s role is to keep unreliable and irrelevant information

  from the jury because of its inability to assist in factual determinations, its potential to

  create confusion, and its lack of probative value.” Allison v. McGhan Med. Corp., 184

  F.3d 1300, 1311–12 (11th Cir. 1999).

  III.   DISCUSSION

         A.     Motion to Strike Dr. Robert M. McMeeking’s Supplemental Report

         Bard moves to strike the supplemental report of Robert McMeeking, Ph.D. to

  the extent it contains new opinions not permitted by the Court’s Third Amended

  Scheduling Order. Doc. 187. The Scheduling Order permitted the following

  supplementation of expert opinions:

              If necessary, Plaintiffs to supplement existing case-specific expert
              reports based on the subject filter and any new depositions taken
              or medical records obtained since July 1, 2019.



                                               6
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 7 of 21 PageID 16846




  Doc. 180 at 1. Such limited supplemental opinions were to be disclosed by Plaintiffs

  by March 6, 2020. Id. Defendants had until April 1, 2020, to file supplemental expert

  reports responding to Plaintiffs’ supplemental reports. Id. Bard contends that less than

  one page of Dr. McMeeking’s 14-page supplemental report is devoted to case-specific

  opinions about Plaintiff and her filter. Thus, Bard urges the Court to strike the

  remainder of the report except for the section with the heading “Ms. Denise Ocasio’s

  filter” on pages 1 and 2 of the supplemental report.

         Dr. McMeeking issued his initial case-specific report in April 2014 before the

  case was transferred to the MDL. Doc. S-208-1. He authored the following general

  opinion reports while the case was in the MDL: March 3, 2017 (Doc. S-208-2); April

  7, 2017; April 20, 2017 (Doc. S-208-3); and May 12, 2017. His supplemental report,

  which is the subject of the motion to strike, is dated March 6, 2020. Doc. S-199. The

  report supplements the four reports from the MDL proceeding and includes his prior

  report prepared in this case dated April 30, 2014.3 Id. at 1. Bard argues that the

  McMeeking supplemental report includes new significant opinions never disclosed in

  the MDL and also otherwise revises or rewrites other opinions.4 In response, Plaintiffs



  3
    In their reply, Bard contends that Dr. McMeeking’s most recent case-specific report is the
  one produced June 28, 2019. Doc. 201. Bard files a copy of expert disclosures and report.
  Doc. S-209. It appears the report produced with Plaintiffs’ Second Supplemental Expert
  Witness Designation is the report from April 2014 as it bears that date. See id.at 6.
  4
    Although Bard contends that the report contains “significant new opinions,” Bard fails to
  identify which opinions are new, but rather seeks to have everything except the first section
  of the report stricken. According to Bard, the remainder of the report contains new opinions,
  revised opinions, and previously disclosed general opinions. For their part, Plaintiffs similarly
  do not provide clarity as they claim the opinions are not new, but rather were previously disclosed,
  but they fail to identify in which depositions and reports the opinions were disclosed.
                                                   7
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 8 of 21 PageID 16847




  contend that Dr. McMeeking’s March 6, 2020 Supplemental Report does not include

  opinions not previously disclosed in the MDL. Doc. 208. Moreover, Plaintiffs submit

  that Bard cannot claim prejudice or surprise given the fact that Dr. McMeeking has

  been deposed at least eight times since providing his initial report in this case on April

  30, 2014.

         Dr. McMeeking’s supplemental report includes the following eleven topic

  headings:

         1. Ms. Denise Ocasio’s Filter
         2. Recovery Filter
         3. Pre-Market Bench Testing of the Recovery Filter
         4. G2 Filter
         5. Pre-Market Bench Testing of the G2 Filter
         6. Pre-Market Animal Studies for the Recovery and G2 Filters
         7. G2 Express Filter
         8. Pre-Market Bench Testing of the G2 Express Filter
         9. Pre-Market Animal Studies for the G2 Express Filter
         10. The Eclipse, Meridian and Denali Filters
         11. Fatigue Endurance Limit of Medical Implant Grade Nitinol

  Doc. S-199 at 1–12. For the reasons that follow, the Court will strike the portions of

  the supplemental report under headings 2, 3, 6, 9, 10, and portions of 11.5

         It is undisputed that the first section titled “Ms. Denise Ocasio’s Filter” was a

  permitted supplementation. Bard argues, however, that the remainder of the sections

  should be stricken as going beyond what was authorized by the Court’s Third

  Amended Scheduling Order. The amended scheduling order (Doc. 180), which was

  issued following agreement of the parties (Doc. 179), allowed experts on both sides to


  5
   The Court has numbered the sections for ease of reference. Numbering is not included in the
  supplemental report.
                                               8
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 9 of 21 PageID 16848




  supplement opinions in their case-specific reports based on new deposition testimony

  and medical records since July 2019. This was not an opportunity to re-write or fine-

  tune every opinion offered related to Bard IVC filters. Rather, it was an opportunity to

  update the experts’ opinions regarding Plaintiff and her specific filter based upon

  deposition testimony and medical records obtained since July 1, 2019. Of significance,

  Plaintiff’s filter was removed on October 7, 2019, at which time it was confirmed

  Plaintiff’s filter had fractured.6 Doc. S-208 at 5.

         In his initial report dated April 2014, Dr. McMeeking opined that the

  perforations of the vena cava wall were a result of an unacceptable design of the G2

  filter. Doc. S-208-1 at 3. At the time, Plaintiff’s G2 filter had perforated through the

  IVC wall and into Plaintiff’s aorta but had not yet fractured. Doc. S-208 at 2. Plaintiffs

  contend the issues primarily related to migration, tilt, and perforation, and it was not

  until 2019 that fracture became an issue in this case. Review of Dr. McMeeking’s 2014

  report, however, reveals a lengthy discussion of “risk of fracture” in his initial case-

  specific report. Doc. S-208-1 at 8–21. The amended scheduling order specifically

  contemplated permitting supplementation based on medical reports obtained since

  July 2019. In this case, those reports confirmed a fracture, or according to Dr.

  McMeeking two fractures, and thus he may supplement his opinions related to fracture


  6
    According to Plaintiff, a report from a CT scan taken on April 24, 2019, made reference to
  the possible fracture, noting “linear metallic densities within the retroperitoneum flanking the
  aorta at the level of the IVC filter that may represent strut fragments,” but it was not definitive
  as the report goes on to say that “surgical clips could have this appearance as well.” Doc. 208
  at 5, n.5. Based on Dr. McMeeking’s inspection of Plaintiff’s filter after it was removed, it
  suffered two fractures. Doc. S-199 at 2.
                                                  9
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 10 of 21 PageID 16849




  of Plaintiff’s filter. In that regard, he states that the fracture of Plaintiff’s G2 filter was

  “consistent with defects inherent in the G2 Express filter.” The report goes on to

  elaborate in the sections titled G2 filter and G2 Express filter on the basis and reasons

  for his opinions and the facts and data considered by Dr. McMeeking in reaching his

  case-specific opinions about Plaintiff’s filter due to its alleged defects. The Court’s

  amended scheduling order allows for this supplementation.

         Bard argues that the report devotes numerous pages to filter types Plaintiff did

  not receive. The Court agrees and will strike those sections (numbered above as 2, 3,

  10) labeled “Recovery Filter,” “Pre-Market Bench Testing of the Recovery Filter,” and

  “The Eclipse, Meridian and Denali Filters.” While these passages include opinions

  related to tilt, migration, perforation and fatigue, which are not new opinions, the

  supplementation permitted by the scheduling order was to be limited to Plaintiff’s

  filter. Dr. McMeeking’s opinions on these issues in general have been previously

  developed in prior reports and this supplementation was not an opportunity to repeat,

  tweak, streamline, or otherwise elaborate on those opinions related to predecessor or

  successor filters.

         Bard argues that the sections related to the G2 Express filter should be stricken

  because Plaintiff did not receive the G2 Express filter. Doc. 187 at 5. Dr. McMeeking

  opines that Plaintiff’s filter was a G2 Express filter. Doc. S-199 at 2. Dr. McMeeking

  explains that the “G2 Express filter is the G2 filter with a snare hook added to the top

  of the cap.” Id. at 11. He opines that there are detail differences in the shape of the

  outside profile of the cap, but otherwise the G2 filter is the same as the G2 Express.
                                                10
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 11 of 21 PageID 16850




  As such, he claims the poor characteristics of the G2 apply equally to the G2 Express.

  Bard claims opinions contained in these sections are new; Plaintiffs claim the opinions

  were previously disclosed in prior reports and in deposition. These sections address

  opinions related to Plaintiff’s specific filter, which Plaintiff was permitted to

  supplement. The Court will permit the supplementation in both sections on the G2

  (Doc. S-199 at 6–10) and the G2 Express filter (Doc. S-199 at 11) (labeled above as

  sections 4, 7).

         There are numerous sections related to testing in the supplemental report. The

  sections related to pre-market bench testing for the G2 filter (Doc. S-199 at 9–10) and

  G2 Express filter (Doc. S-199 at 11–12) will be permitted (labeled 3, 8 above), for the

  same reasons set forth above, as these sections supplement Dr. McMeeking’s opinions

  regarding Plaintiff’s specific filter. Dr. McMeeking previously offered opinions that

  Bard’s testing protocol was inadequate, and thus inadequate testing is not a new

  opinion. See, e.g., Doc. S-208-1 at 22–26.

         As it relates to animal studies, Bard submits that Plaintiffs have acknowledged

  opinions related to animal test studies are new. Plaintiffs disagree. Plaintiffs argue that

  Dr. McMeeking has always offered the opinion that Bard’s testing protocol to quantify

  the risk of tilt, migration, or perforation was inadequate. See Doc. S-208-1 at 21–23.

  Bard’s counsel raised the issue of animal test studies in Dr. McMeeking’s preservation

  deposition. Counsel cross-examined Dr. McMeeking as to whether the animal testing

  conducted by Bard addressed the issue of tilt and perforation. Doc. S-208-5 at 8–10. In

  his deposition, Dr. McMeeking questioned the adequacy of the tests to truly assess
                                               11
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 12 of 21 PageID 16851




  resistance to tilt and to perforation. Id. at 9. In his report, Dr. McMeeking opined that

  the pre-market animal studies conducted by Bard were not designed to assess tilt

  resistance or perforation. Doc. S-199 at 10. Plaintiffs urge his testimony and report are

  consistent, but review of the supplemental report reflects opinions that go beyond his

  deposition responses on cross. It appears the opinions related to animal studies are

  new and go beyond what was permitted by the Court’s Third Amended Scheduling

  Order. Accordingly, the opinions regarding animal test studies in the supplemental

  report (labeled 6, 10) will be stricken. However, to the extent Bard’s lawyers open the

  door at trial by questioning Dr. McMeeking about the Bard animal studies, Dr.

  McMeeking may be permitted to offer his opinions regarding same.

        The final topic in the McMeeking supplemental report addresses “Fatigue

  Endurance Limit of Medical Implant Grade Nitinol.” Plaintiffs argue these opinions

  are not new opinions. Plaintiffs cite to Dr. McMeeking’s April 2014 report in which

  he opined:

            The resulting strain increment ranges from .4% to 1.5%. As the
            endurance limit for the Bard nitinol is a cyclic strain amplitude
            of approximately 0.45%, this simple calculation indicates a high
            likelihood that the arms will have fatigue failure problems when
            implanted.

  Doc. S-208-1 at 8. The endurance or fatigue limits of Nitinol was also testified to in

  some detail in his preservation deposition. See Doc. S-208-4 at 4–13. Because his

  opinions related to the endurance or fatigue limits of Nitinol are not new, Plaintiffs

  argue they were appropriate for supplementation given the new information from

  Plaintiff’s medical records confirming fracture of her filter. The Court agrees.
                                             12
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 13 of 21 PageID 16852




        The only information possibly characterized as “new,” according to Plaintiffs,

  is Dr. McMeeking’s reference to certain research that has only recently been released

  for publication, which shows the actual endurance limit for Nitinol is lower than that

  assumed by Bard when testing their design. Doc. S-208 at 8–9. Dr. McMeeking’s

  March 2020 report makes reference to recent data from a Society of Engineering

  Science Meeting in St. Louis in October 2019, regarding fatigue of medical implant

  grade Nitinol and demonstrates that the endurance limit for a finite positive mean

  strain is less than the endurance limit of the same Nitinol at zero mean strain.

  According to Plaintiffs, the data contradicts Bard’s assumptions. Doc. S-199 at 13–14.

  Plaintiffs assert the new data supports Dr. McMeeking’s conclusion that Bard should

  have more thoroughly “investigat[ed] the fatigue properties of its Nitinol at nonzero,

  positive mean strain.” Id. at 14. Dr. McMeeking opines that “Bard should have carried

  out cyclic fatigue tests on its Nitinol wire and tubes at nonzero mean strain and should

  have done so once it was aware of the fatigue fractures” of the predecessor filter. Id.

  Plaintiffs contend the information was discussed in the expert’s January and February

  2020 depositions, and thus his opinions were appropriate for supplementation in the

  March 2020 report.

        In Dr. McMeeking’s January 2020 deposition, he generally testified as to data

  in the scientific literature and engineering literature regarding fatigue limit of Nitinol

  that is used for medical implants, and what he found was that the fatigue limit that

  Bard identified is at the upper end of the spectrum of data. Doc. 208-4 at 9–10. Dr.

  McMeeking does not reference the St. Louis conference or the percentages he cites in
                                             13
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 14 of 21 PageID 16853




  his March 2020 report. In reviewing Dr. McMeeking’s February 2020 deposition, he

  makes passing reference to being involved in bench tests of medical implant grade

  Nitinol and fatigue limits in the range of .16% which is much lower than Bard’s .85%.

  Doc. S-208-5 at 19. But again, to the extent Dr. McMeeking is referring to the recent

  data presented at the October 2019 Society of Engineering Science meeting upon

  which he bases his conclusions on page 13 of his March 2020 report, this is wholly

  unclear. Plaintiffs’ acknowledgement that the literature relied on is “new” appears

  correct, and the specificity of Dr. McMeeking’s opinions related to percentages is

  much greater than he testified to several months prior. The Court finds these new

  opinions are, indeed, new and Bard would be prejudiced by not being able to conduct

  discovery related to the bases for these opinions. See Mitchell v. Ford Motor Co., 318 F.

  App’x 821 (11th Cir. 2009) (district court did not abuse its discretion in striking expert

  where expert did not properly disclose necessary scientific bases for his expert opinion

  in timely fashion, which left manufacturer unable to depose expert fully or question

  what he relied on to form opinions). Thus, the Court will strike those specific portions

  of Dr. McMeeking’s supplemental report on page 13 setting forth opinions stemming

  from the recent emergence of data. Supplementation of his report regarding fatigue

  failure and fatigue testing (or lack thereof) as discussed previously (See, e.g., Doc. 208-

  2 at 65–68), as well as fatigue fracture is fair game and will not be stricken.

        Accordingly, Bard’s motion to strike Dr. McMeeking’s report (Doc. 187) will

  be granted in part to the extent that the Court will strike those sections of the March

  2020 supplemental report that address filters other than the filter at issue here, animal
                                              14
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 15 of 21 PageID 16854




  testing, and new opinions related to medical grade Nitinol specifically stemming from

  recent data presented at the October 2019 Society of Engineering Science meeting

  (labeled above as topics 2, 3, 6, 9, 10, and part of 11). As noted above, if Bard opens

  the door to questioning on these topics, Dr. McMeeking may be allowed to offer his

  opinions. The motion is denied as to the rest of the topics (labeled 1, 4, 5, 7, 8, and the

  remainder of 11).

         B.     Daubert Motions

                1.     Dr. Bill Rosen

         Bill S. Rosen, M.D., P.C., is a board-certified physical medicine and

  rehabilitation physician who has been designated by Plaintiffs as a testifying expert to

  offer opinions regarding Plaintiff’s prognosis and future damages. Bard seeks to

  exclude the opinions of Dr. Rosen because he has not seen Plaintiff since 2014 and

  reviewed only a few medical records since 2014. Because Plaintiff’s condition has

  improved since Dr. Rosen last saw her, Bard argues Dr. Rosen’s opinions are “stale”

  and therefore unreliable. Doc. 213.

         As a preliminary matter, the Court notes that Bard does not challenge Dr.

  Rosen’s qualifications, experience, knowledge, skill, or methodology. Rather, Bard

  asserts that Dr. Rosen’s opinions are unreliable because they have not been updated

  since he saw Plaintiff in 2014 when he conducted a two-hour examination and

  interview of Plaintiff. Based upon this exam and interview, Dr. Rosen opined Plaintiff

  would require extensive and specific medical and physical care for the rest of her life.



                                              15
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 16 of 21 PageID 16855




  These opinions were used by Plaintiffs’ expert Reg Gibbs to prepare a life care plan for

  Plaintiff.

         Plaintiffs respond that Bard’s challenge to Dr. Rosen goes to the weight of his

  opinions due to the passage of time and not to the admissibility of the opinions. Doc.

  219. The Court agrees.

         Plaintiff’s filter was first placed in 2010. She began to have right leg pain in 2011,

  and it was discovered that Plaintiff’s filter had tilted. In 2012, filter struts had

  perforated her aorta and vertebra. Doc. 219-1 at 7. Plaintiff underwent multiple

  surgical procedures in February and March 2012 to remove clots from her arteries, to

  remove the strut and attached clots in her aorta, to relieve pressure in her right leg, and

  to graft skin. Doc. 219 at 2; see also Doc. 219-1 at 9, 10–12, 13, 15. Thereafter, Plaintiff

  spent three weeks in rehabilitation before being discharged home on April 11, 2012.

  Doc. 219-3.

         Two years later, Plaintiff was seen and evaluated by Dr. Rosen on April 7, 2014.

  Doc. 213-2. Dr. Rosen reviewed Plaintiff’s prior medical records. Doc. 213-1 at 3. He

  met with Plaintiff for two hours during which time he took an extensive history and

  administered a full physical examination. Doc. 213-2. Dr. Rosen prepared a detailed

  report and provided specific recommendations based upon his assessment of Plaintiff.

  Id.

         Bard does not contend Dr. Rosen’s methodology is at issue. Rather, Bard argues

  that Dr. Rosen’s opinions are factually outdated and that provides the basis for

  excluding his opinions. The Court finds that Dr. Rosen’s opinions are based upon his
                                               16
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 17 of 21 PageID 16856




  review of medical records, his examination and meeting with Plaintiff, and his

  experience as a board-certified physical medicine and rehabilitation physician. See

  Doc. 213-2. Bard’s contention that Dr. Rosen did not consider the most recent factual

  information regarding Plaintiff’s condition in reaching his opinions goes to the weight

  of Dr. Rosen’s opinions which can be challenged on cross examination or by defense

  experts, and not to the admissibility of Dr. Rosen’s opinions. See, e.g., Rosenfeld v.

  Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011) (“[I]n most cases, objections

  to the inadequacies of [expert evidence] are more appropriately considered an

  objection going to the weight of the evidence rather than its admissibility.” (internal

  quotation marks omitted)); Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998,

  1017 n.14 (9th Cir. 2004) (“The factual basis of an expert opinion goes to the credibility

  of the testimony, not the admissibility, and it is up to the opposing party to examine

  the factual basis for the opinion in cross-examination.”); Hurst v. United States, 882 F.2d

  306, 311 (8th Cir. 1989) (“Any weaknesses in the factual underpinnings of [the

  expert’s] opinion go to the weight and credibility of his testimony, not to its

  admissibility.”); Cantrell v. GAF Corp., 999 F.2d 1007, 1014 (6th Cir. 1993) (“[The

  plaintiff’s expert] was subject to cross-examination, and his views were countered by

  the testimony of defendants’ expert. Under these circumstances, we find no error in

  the admission of [the plaintiff’s expert’s] testimony.”).

        Although Dr. Rosen did not meet with Plaintiff again, he reviewed medical

  records subsequent to their 2014 meeting. In a hand-written addendum dated June 25,

  2019, Dr. Rosen updated his report to state he reviewed subsequent medical records
                                              17
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 18 of 21 PageID 16857




  and his opinions remain the same. Doc. 213-5 at 2. While Bard argues that Plaintiff’s

  medical condition has significantly changed since she saw Dr. Rosen in 2014, Dr.

  Rosen did not have any changes in his opinions as of June 2019. Bard can certainly

  challenge the factual underpinnings of Dr. Rosen’s opinions on cross examination or

  through its experts, but the Court finds that his opinions are not due to be excluded on

  this basis. Bard’s arguments go to the weight of Dr. Rosen’s opinions, not their

  admissibility. Accordingly, Defendants’ Daubert Motion to Exclude the Opinions of

  Dr. Bill Rosen (Doc. 213) will be denied.

               2.     Reg Gibbs

        Reg Gibbs, MS, CRC, LCPC, CBIS, CLCP, FIALCP, is a Certified

  Rehabilitation Counselor, Certified Life Care Planner and Licensed Clinical

  Professional Counselor who holds a master’s degree in rehabilitation counseling. He

  has been designated by Plaintiffs as an expert to offer opinions regarding a life care

  plan and employability assessment for Plaintiff. Bard moves to exclude the opinions

  and life care plan of Mr. Gibbs on the basis that his opinions rely largely on Dr. Rosen’s

  inadmissible medical opinions regarding Plaintiff’s medical needs. Doc. 214. The

  Court concludes above that Dr. Rosen’s opinions are admissible and will be permitted.

  As the claimed unreliability of Dr. Rosen’s opinions is Bard’s only basis for seeking

  exclusion of Reg Gibbs’s opinions, the Court similarly finds that Reg Gibbs’s opinions

  that rely on Dr. Rosen’s opinions will be permitted.

        Bard does not challenge Gibbs’s qualifications. Rather, the sole challenge to the

  life care opinions is a factual challenge based on the “staleness” of Dr. Rosen’s
                                              18
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 19 of 21 PageID 16858




  opinions. Bard’s arguments about Gibbs’s opinions go to the weight of Gibbs’s

  opinions, and not to their admissibility. See Hurst, 882 F.2d at 311 (“Any weaknesses

  in the factual underpinnings of [the expert’s] opinion go to the weight and credibility

  of his testimony, not to its admissibility.”). Additionally, Gibbs relied on other sources

  of information besides Dr. Rosen, including interviews of Plaintiff and review of

  Plaintiff’s medical records. Accordingly, Defendants’ motion to exclude Reg Gibbs

  (Doc. 214) is due to be denied.

                3.     Dr. Gilbert Mathis

        Gilbert L. Mathis holds a Ph.D. in economics and has been a professor of

  economics since 1966. Doc. 218 at 2. Plaintiffs have designated Dr. Mathis as an

  expert to testify about Plaintiff’s lost earnings and lost earning capacity. Id. Dr. Mathis

  submitted a report in 2014 (Doc. 215-1) that sets forth his opinions regarding Plaintiff’s

  lost earnings and future lost earning capacity. He submitted an updated report in June

  2019. Doc. 215-3. Bard moves to exclude the opinions of Dr. Mathis because, in

  rendering his opinions, Dr. Mathis failed to review or consider Plaintiff’s 2019 updated

  deposition or the Social Security Administration’s determination that Plaintiff was no

  longer disabled as of May 2017. Doc. 215. Plaintiffs respond that Bard’s factual attack

  on Dr. Mathis’s opinions lacks merit. Doc. 218. Plaintiffs contend that Bard’s

  arguments go to the weight of the opinions, not their admissibility.

        Bard has not challenged Dr. Mathis’s qualifications, the reliability of his

  methodology, or the reliability of the way he applied that methodology. Bard argues

  that the Social Security Administration (“SSA”) declared Plaintiff “not disabled” as of
                                              19
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 20 of 21 PageID 16859




  May 2017 and Plaintiff acknowledged this in her May 2019 deposition, and yet, the

  economist did not factor these facts into his analysis. To the extent that Dr. Mathis

  failed to take into consideration certain facts, Bard may challenge the expert on cross

  examination. Moreover, a determination of “not disabled” by the SSA does not

  automatically mean Plaintiff cannot make a wage claim in this suit, and Bard does not

  cite authority to the Court stating otherwise.

        Bard argues that Dr. Mathis’s testimony would not help the jury because he

  cannot testify that her alleged IVC complication caused her inability to work. But, as

  pointed out by Plaintiffs, Dr. Mathis is an economist and is not being asked to provide

  a medical causation opinion. He will testify as to Plaintiff’s life expectancy, actual and

  potential earnings, and loss of earning capacity. This type of economic expert

  testimony is regularly presented to and considered by juries in making their damages

  determinations. The motion to exclude Dr. Mathis is due to be denied.

  IV.   CONCLUSION

        Accordingly, it is ORDERED:

        1.        Defendants’ Motion to Strike Plaintiff’s Supplemental Expert Report of

  Robert M. McMeeking, Ph.D. (Doc. 187) is granted in part and denied in part as set

  forth herein.

        2.        Defendants’ Daubert Motion to Exclude the Opinions of Dr. Bill Rosen

  (Doc. 213) is denied.




                                             20
Case 8:13-cv-01962-CEH-AEP Document 300 Filed 12/22/20 Page 21 of 21 PageID 16860




        3.     Defendants’ Daubert Motion to Exclude the Opinions of Reg Gibbs (Doc.

  214) is denied.

        4.     Defendants’ Daubert Motion to Exclude the Opinions of Gilbert Mathis,

  Ph.D. (Doc. 215) is denied.

        DONE AND ORDERED in Tampa, Florida on December 22, 2020.




  Copies to:
  Counsel of Record and Unrepresented Parties, if any




                                          21
